



Exhibit 10.1


NON-EMPLOYEE DIRECTOR COMPENSATION SCHEDULE
Overview
A summary of our annual non-employee director compensation is provided below:


Equity
 
 
 
Restricted stock units
 
$
192,000


(1) 
 
 
 
 
Board Retainer
 
$
78,000


 
 
 
 
 
Chairman Retainer
 
$
145,000


(2) 
 
 
 
 
Committee Retainer
 
 
 
Audit
 
$
15,000


 
Compensation
 
$
15,000


 
Nominating and Corporate Governance
 
$
15,000


 
 
 
 
 
Committee Chair Retainer
 
 
 
Audit
 
$
10,000


 
Compensation
 
$
10,000


 
Nominating and Corporate Governance
 
$
10,000


 
 
 
 
 

(1) 
Upon being elected or re-elected as a director, each non-employee director will
receive such number of restricted stock units as is determined by dividing
$192,000 by the closing price of our common stock on the grant date.

(2) 
The chairman retainer is in addition to the standard board retainer.



Restricted stock units will vest 100% on the earlier of (i) the first
anniversary of the grant date or (ii) immediately prior to the first annual
meeting of shareholders following the grant date.
Deferred Compensation Plan
Under our non-employee director deferred compensation plan, each non-employee
director may defer up to 100% of his or her cash fees. Based on his or her
deferral election, the director is credited with a number of share units at the
time he or she would have otherwise received the portion of the fees being
deferred. In addition, each non-employee director may defer receipt of up to
100% of shares due upon vesting of restricted stock units, and based on his or
her election, the director is credited with one share unit for the receipt of
each such share that is deferred. Share units are equivalent to shares of our
common stock except that share units have no voting rights.
Upon cessation of service on the board, the director receives a share of our
common stock for each share unit. Directors elect whether the shares are
received in a lump sum distribution or in annual installments over two to
fifteen years, and any fractional share units are paid in cash. Share units
credited to a director’s account are considered awards granted under the Amended
and Restated Fiserv, Inc. 2007 Omnibus Incentive Plan and count against that
plan’s share reserve.


